Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REDOX FLOW BATTERY WITH POROUS ELECTRODE IN WHICH MIXING PLATE IS INSERTED

Examiner: Adam Arciero	SN: 16/276,380	Art Unit: 1727	January 29, 2021

DETAILED ACTION
The Applicant filed on February 14, 2019 has been received.  Claims 1-11 are currently pending and have been fully considered.

Claim Objections
Claim 4 is objected to because of the following informalities:  the last two lines of the claim state “higher than a porosity of a permeability” and it appears the limitation should read “higher than a porosity or a permeability”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanafusa et al. (WO 2016/189970 A1; using US 2018/0159163 A1 for citation purposes).
As to Claims 1-2, Hanafusa et al. discloses a redox flow battery comprising: an ion exchange membrane 11; porous electrode units including a first and second flow electrodes 10a,10c separated by said ion exchange membrane, and an electrolyte having an active material flows and mixes inside the porous flow electrodes in the path which the active material and electrolyte flow (Abstract, Fig. 4 and paragraphs [0045]-[0047] and [0072]).
As to Claim 11, Hanafusa et al. discloses wherein the flow electrodes each comprise current collectors (electrodes), and each electrode is fed an electrolyte from a respective electrolyte tank 106,107 via a pump 112,113 (Fig. 4 and paragraph [0051]).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior arts of record, Hanafusa et al., Kim et al. (US 2015/0030954 A1); and Zaffou et al. (US 2015/0263358 A1), do not specifically disclose, teach, or fairly suggest, wherein the mixing space is an empty 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727